
	
		I
		112th CONGRESS
		2d Session
		H. R. 5744
		IN THE HOUSE OF REPRESENTATIVES
		
			May 15, 2012
			Mr. Gosar (for
			 himself, Mr. Matheson,
			 Mr. Ross of Arkansas,
			 Mr. Walden,
			 Mr. Amodei,
			 Mr. Tipton,
			 Mr. Bishop of Utah,
			 Mr. Pearce,
			 Mrs. McMorris Rodgers,
			 Mrs. Lummis,
			 Mr. Duffy,
			 Mr. Berg, Mr. Thompson of Pennsylvania,
			 Mr. Denham,
			 Mr. Schweikert,
			 Mr. Sessions,
			 Mr. Long, Mr. Johnson of Ohio, Mr. Pompeo, Mr.
			 Cole, Mr. Nunes,
			 Mr. Carter,
			 Mr. King of Iowa,
			 Mr. DesJarlais,
			 Mr. Franks of Arizona,
			 Mr. Gardner,
			 Mr. Flake, and
			 Mr. Quayle) introduced the following
			 bill; which was referred to the Committee
			 on Natural Resources, and in addition to the Committee on
			 Agriculture, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To address the forest health, public safety, and wildlife
		  habitat threat presented by the risk of wildfire, including catastrophic
		  wildfire, on National Forest System lands and public lands managed by the
		  Bureau of Land Management by requiring the Secretary of Agriculture and the
		  Secretary of the Interior to expedite forest management projects relating to
		  hazardous fuels reduction, forest health, and economic development, and for
		  other purposes.
	
	
		1.Short title and table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Catastrophic Wildfire
			 Prevention Act of 2012.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title and table of contents.
					Sec. 2. Purposes.
					Sec. 3. Definitions.
					Sec. 4. Authorized wildfire prevention projects.
					Sec. 5. Public review and environmental analysis.
					Sec. 6. Administrative and judicial review.
					Sec. 7. Threatened and endangered species
				designations.
				
			2.PurposesThe purposes of this Act are as
			 follows:
			(1)Expedite wildfire prevention projects to
			 reduce the chances of wildfire, including catastrophic wildfire, on certain
			 Federal lands.
			(2)Reduce threats to
			 endangered species from wildfires.
			(3)Provide efficiency
			 tools to the Secretary of Agriculture and the Secretary of the Interior to
			 streamline projects to reduce the potential for wildfires.
			3.DefinitionsIn this Act:
			(1)At-risk
			 communityThe term
			 at-risk community has the meaning given that term in section 101
			 of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6511).
			(2)At-risk
			 forestThe term
			 at-risk forest means—
				(A)Federal land where there exists a high risk
			 of losing an at-risk community, key ecosystem, wildlife, or wildlife habitat to
			 wildfire, including catastrophic wildfire and post-fire disturbances, as
			 documented by the Secretary concerned; or
				(B)Federal land in
			 condition class II or III, as those classes were developed by the Forest
			 Service Rocky Mountain Research Station in the general technical report titled
			 Development of Coarse-Scale Spatial Data for Wildland Fire and Fuel
			 Management (RMRS–87) and dated April 2000 or any subsequent revision of
			 the report.
				(3)Authorized
			 wildfire prevention projectThe term authorized wildfire
			 prevention project means the measures and methods developed for a
			 project to be carried out in an at-risk forest or on threatened and endangered
			 species habitat by the Secretary concerned for the purpose of hazardous fuels
			 reduction, forest health, forest restoration, watershed restoration, or
			 threatened and endangered species habitat protection. An authorized wildfire
			 prevention project may include livestock grazing and timber harvest projects
			 carried out for one or more of such purposes.
			(4)Federal
			 land
				(A)Covered
			 landThe term Federal
			 land means—
					(i)land of the National Forest System (as
			 defined in section 11(a) of the Forest and Rangeland Renewable Resources
			 Planning Act of 1974 (16 U.S.C. 1609(a))); or
					(ii)public lands (as defined in section 103 of
			 the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1702)).
					(B)Excluded
			 landThe term does not
			 include land in which the removal of vegetation is specifically prohibited by
			 Federal law unless the land is in an inventoried roadless area or wilderness
			 study area.
				(5)Secretary
			 concernedThe term Secretary concerned
			 means—
				(A)the Secretary of Agriculture, in the case
			 of National Forest System land; and
				(B)the Secretary of
			 the Interior, in the case of public lands.
				(6)Threatened and
			 endangered species habitatThe term threatened and endangered
			 species habitat means Federal land regarding which natural fire regimes
			 are identified as being important for, or wildfire is identified as a threat
			 to, an endangered species, a threatened species, or habitat of an endangered
			 species or threatened species in—
				(A)a species recovery
			 plan prepared under section 4 of the Endangered Species Act of 1973 (16 U.S.C.
			 1533); or
				(B)a notice published in the Federal Register
			 determining a species to be an endangered species or a threatened species or
			 designating critical habitat for an endangered species or a threatened
			 species.
				4.Authorized
			 wildfire prevention projects
			(a)Projects
			 authorizedAs soon as
			 practicable after the date of the enactment of this Act, the Secretary
			 concerned shall implement authorized wildfire prevention projects in at-risk
			 forests and on threatened and endangered species habitat in a manner that
			 focuses on surface, ladder, and canopy fuels reduction activities.
			(b)Project
			 elements
				(1)Threatened and
			 endangered species habitatIn
			 the case of an authorized wildfire prevention project carried out on threatened
			 and endangered species habitat, the project shall be carried out—
					(A)to provide enhanced protection from
			 wildfire, including catastrophic wildfire, for the endangered species,
			 threatened species, or habitat of the endangered species or threatened species;
			 and
					(B)in compliance with any applicable
			 guidelines specified in the species recovery plan prepared under section 4 of
			 the Endangered Species Act of 1973 (16 U.S.C. 1533).
					(2)At-risk
			 forestsIn the case of an authorized wildfire prevention project
			 carried out in an at-risk forest, the project shall be carried out to move
			 Federal land in condition class II or III toward condition class I.
				(c)GrazingDomestic livestock grazing may be used in
			 an authorized wildfire prevention project to reduce surface fuel loads and to
			 recover burned areas. Utilization standards shall not apply when domestic
			 livestock grazing is used in an authorized wildfire prevention project.
			(d)Timber
			 harvesting and thinningTimber harvesting and thinning may be used
			 in an authorized wildfire prevention project to reduce ladder and canopy fuel
			 loads to prevent wildfire, including catastrophic wildfire.
			(e)Relation to land
			 and resource management plans and land use planNothing in this section requires the
			 Secretary concerned, as a condition of conducting an authorized wildfire
			 prevention project, to revise or amend the land and resource management plan
			 applicable to the National Forest System lands or the land use plan applicable
			 to the public lands on which the project will be conducted.
			(f)Consideration of
			 public petitionsNot later
			 than 60 days after receiving a public petition for the designation of Federal
			 land as an at-risk forest or as threatened and endangered species habitat, the
			 Secretary concerned shall—
				(1)review the
			 petition; and
				(2)make a
			 determination regarding such designation.
				5.Public review and
			 environmental analysis
			(a)Public notice
			 and comment
				(1)Proposed
			 projectsThe Secretary
			 concerned shall publish in the Federal Register notice of a proposed authorized
			 wildfire prevention project. The public may submit to the Secretary specific
			 written comments that relate to the project within 30 days after the date of
			 publication of the notice.
				(2)Final
			 decisionNot later than 60 days after the date on which notice
			 was published under paragraph (1) with regard to a proposed authorized wildfire
			 prevention project and after taking into account any comments received under
			 such paragraph, the Secretary concerned shall designate the final project and
			 publish in the Federal Register notice of final designated project. Only
			 persons who submitted comments regarding the proposed project under paragraph
			 (1) may submit to the Secretary specific written comments that relate to the
			 final designated project. Any comments regarding the final designated
			 prevention project must be submitted within 30 days after the date of the
			 publication of the notice.
				(b)Environmental
			 analysis generallyExcept as
			 otherwise provided in this Act, the Secretary concerned shall comply with the
			 National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) and other
			 applicable laws in planning and conducting an authorized wildfire prevention
			 project.
			(c)Interagency
			 cooperationThe informal
			 consultation requirements of the Endangered Species Act of 1973 (16 U.S.C. 1531
			 et seq.), as codified in section 402.05 of title 50, Code of Federal
			 Regulations shall apply to an authorized wildfire prevention project.
			(d)Special rules
			 for certain projects
				(1)Covered
			 projects; deadlineIf an
			 authorized wildfire prevention project includes timber harvesting or grazing,
			 the Secretary concerned shall prepare an environmental assessment within 30
			 days after the date on which notice was published under subsection (a)(1) for
			 the proposed agency action under section 102(2) of the National Environmental
			 Policy Act of 1969 (42 U.S.C. 4332(2)).
				(2)Effect of
			 failure to meet deadlineThe
			 authorized wildfire prevention project shall be deemed compliant with all
			 requirements of the National Environmental Policy Act of 1969 if the Secretary
			 concerned fails to meet the deadline specified in paragraph (1).
				(3)Project
			 lengthsIn the case of a livestock grazing project, the
			 environmental assessment shall be deemed sufficient for a minimum of 10 years.
			 In the case of a timber harvest project, the environmental assessment shall be
			 deemed sufficient for a minimum of 20 years.
				(4)AlternativesNothing
			 in this section requires the Secretary concerned to study, develop, or describe
			 any alternative to the proposed agency action in the environmental assessment
			 conducted under paragraph (1).
				(e)Effect of
			 complianceCompliance with
			 this section shall be deemed to satisfy the requirements of the National
			 Environmental Policy Act of 1969 (42 U.S.C. 4331 et seq.), section 14 of the
			 National Forest Management Act of 1976 (16 U.S.C. 472a), the Endangered Species
			 Act of 1973 (16 U.S.C. 1531 et seq.), and the Multiple-Use Sustained-Yield Act
			 of 1960 (16 U.S.C. 528 et seq.).
			6.Administrative
			 and judicial review
			(a)Administrative
			 reviewAdministrative review
			 of an authorized wildfire prevention project shall occur in accordance with the
			 special administrative review process established under section 105 of the
			 Healthy Forests Restoration Act of 2003 (16 U.S.C. 6515).
			(b)Judicial
			 reviewJudicial review of an
			 authorized wildfire prevention project shall occur in accordance with section
			 106 of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6516).
			7.Threatened and
			 endangered species designationsBefore listing any species under the
			 Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.), the Secretary
			 concerned shall conduct research to find what impact a listing would have on
			 forest fuel loads, both forage and timber. Endangered species recovery plans
			 and critical habitat determinations shall include wildfire risk assessment
			 analysis.
		
